                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     WESTERN DIVISION

UNITED STATES OF AMERICA

v.                                                        CRIMINAL NO.: 5:18cr28DCB-LRA-002


KELANDRIX LUSHAW



                ORDER TO AMEND JUDGMENT AND COMMITMENT ORDER,
                            PURSUANT TO 18 U.S.C. § 3664


         Leave of Court is granted to amend the Judgment and Commitment Order in this case, pursuant to
18 U.S.C. § 3664, to modify the restitution order to include the total amount of restitution outstanding and
the portion of restitution due and owing to each victim/payee. The parties have agreed to the restitution
amount, and the Court has determined, based on the agreement of the parties, no restitution hearing is
required. The Court orders the Judgment and Commitment Order be amended to reflect the following total
restitution and designation of losses:

Sports Center Sporting Goods Store (deductible) - $1,000.00
State Auto Insurance Company (insurance for Sporting Goods Store) - $24,849.56
Natchez Pawn and Jewelry (deductible) - $2,500.00
McLarens (Insurance Company for Natchez Pawn and Jewelry) - $12,481.00

$40,830.56 total, which is ordered payable jointly and severally with the co-defendant, Shawnveon
Holiday.

        SO ORDERED AND ADJUDGED this the 13th day of September, 2019



                                                 s/David Bramlette
                                                 THE HONORABLE DAVID C. BRAMLETTE III
                                                 SENIOR UNITED STATES DISTRICT JUDGE
